Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention is directed to receiving a conversation services training example set; building an entity usage map using the conversation services training example set; receiving a user utterance; responsive to receiving the user utterance, generating a clarification response using the entity usage map; and providing the clarification response to a user. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human receiving a conversation training example set; building an entity usage map using the conversation training example set; a processor (claims 8-20) is considered as a generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 2-7, 9-14, and 16-20 simply further describe the step of generating the clarification response. They do not amount to significantly more than the abstract idea, as they do not apply the judicial exception to a particular application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The pending claims are directed to an abstract idea, and are not patent eligible.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paspulaka (US 20170228367).
As per claim 1, Paspulaka teaches receiving a conversation services training example set ([0084], [0108], receiving conversation services examples as training sets.  The conversation services relate to  travel booking service, weather information services, taxi service, shopping service, information retrieval service, social networking service, news service, online marketplace service, voice and data communication services, personal information management (PIM) by way of example, telephone, email, instant messaging (IM), text of short message service (SM), calendar, contacts, notes, music, alarm, and the like ([0044])); 
building an entity usage map using the conversation services training example set ([0105], [0117], [0140], building decision tree/decision process); 
receiving a user utterance ([0071], receiving a user query); 
responsive to receiving the user utterance, generating a clarification response using the entity usage map ([0084], [0071]-[0073], in response to a user's queries such as "Find me a flight from Toronto to New York leaving in a week" and "Tell Bob I want a meeting", generating corresponding clarification responses eliciting additional information from the user, i.e. "Would you like to phone, email, or text Bob?"); and 
providing the clarification response to a user ([0073], the Conversational Agent 150 may provide a list on the user interface that includes "send email", "send text" and "phone" or the Conversational Agent 150 may simply express a clarification question such as "Would you like to phone, email, or text Bob?").
As per claim 2, Paspulaka teaches wherein generating the clarification response using the entity usage map includes determining an intent-class candidate using the entity usage map, ([0079], wherein a clarification response to the query “"Get me tickets to Rome" includes the intent-class candidate such as the city Rome, the movie Rome, the restaurant Rome).
As per claim 3, Paspulaka teaches wherein generating the clarification response using the entity usage map includes recognizing an entity in the user utterance, and determining the intent-class candidate using the entity usage map excludes reliance on the recognized entity from determining the intent-class candidate using the entity usage map ([0074], wherein the word “tell”, in the command "Tell Bob I want a meeting", is mapped with one or more commands (intent-class) such as an internal phone service during the weekend and email service during the week, without relying on the entity “Bob”).
As per claim 4, Paspulaka teaches wherein generating the clarification response using the entity usage map includes determining, using the entity usage map, an entity-associated candidate associated with the recognized entity, and generating the clarification response using the entity usage map includes including the entity-associated candidate in the clarification response ([0079], the query “"Get me tickets to Rome", the generated clarification response includes the Rome city, movie Rome, and restaurant Rome).
As per claim 5, Paspulaka teaches wherein generating the clarification response using the entity usage map includes determining, using the entity usage map, an entity-class candidate associated with the recognized entity, and generating the clarification response using the entity usage map includes including the entity-class candidate in the clarification response ([0138], wherein the clarification question provides specific alternatives among the classes, e.g. Did you want to <class l>, <class 2>, <class 3>? ).

As per claim 6, Paspulaka teaches wherein generating the clarification response using the entity usage map includes recognizing an intent of the user utterance, generating the clarification response using the entity usage map includes determining, using the entity usage map, an entity-class candidate associated with the recognized intent, and generating the clarification response using the entity usage map includes including the entity-class candidate and the recognized intent in the clarification response ([0138], for the user query "Tell Bob I want a meeting on Thursday", a possible clarification response question generated by dialogue driver may be "Did you want to text, email or book a meeting?").
As per claim 7, Paspulaka teaches failing to recognize any entities in the user utterance; and failing to recognize any intents of the user utterance concurrently with failing to recognize any entities in the user utterance, wherein, responsive to failing to recognize any intents of the user utterance concurrently with failing to recognize any entities in the user utterance, generating the clarification response using the entity usage map includes determining, using the entity usage map and a resource selected from the group consisting of isolated terms of the user utterance, the Internet, an electronic calendar of the user, and electronic contacts information of the user, a candidate selected from the group consisting of an entity-associated candidate and an entity-class candidate ([0079], for the user query "Get me tickets to Rome", the Conversational Agent failed to recognize whether the entity “Rome” refers to a city, restaurant, or movie and whether the user’s intent is to travel, eat, or watch a movie.  The clarification response "Did you want a flight to Rome, tickets to the movie Rome, reservations for a restaurant, or something else?" is consisted of an entity-associated candidate and an entity-class candidate. Further, the clarification responses are generated using isolated terms of the user utterance, internal resources such as electronic calendar of the user, and electronic contacts information of the user, and external resources such as internet, see [0042], [0043]).
As per claims 8-14, system claims 8-14 and method claims 1-7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 8-14 are similarly rejected under the same rationale as applied above with respect to method claims 1-7. 
As per claims 15-20, Paspulaka teaches a computer readable medium ([0051]).  The remaining steps are rejected under the same rationale as applied to the method steps of rejected claims 1-7. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638.  The examiner can normally be reached on M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ABDELALI SERROU/Primary Examiner, Art Unit 2659
03/22/2021